Case 2:20-cv-00380-JRG Document 39 Filed 01/07/21 Page 1 of 1 PageID #: 1262




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION

 ERICSSON INC.,                             §
 TELEFONAKTIEBOLAGET LM                     §
 ERICSSON,                                  §
                                            §
                                            §
              Plaintiffs,                   §
                                            §
 v.                                         §   CIVIL ACTION NO. 2:20-CV-00380-JRG
                                            §
 SAMSUNG ELECTRONICS CO., LTD.,             §
 SAMSUNG ELECTRONICS AMERICA,               §
 INC., SAMSUNG RESEARCH                     §
 AMERICA,                                   §
                                            §
              Defendants.


                       MOTION HEARING MINUTES
              HELD BEFORE DISTRICT JUDGE RODNEY GILSTRAP
                              January 7, 2021
OPEN: 10:00 a.m.                                                 ADJOURN: 12:32 p.m.
  ATTORNEYS FOR PLAINTIFF:                  See attached.

  ATTORNEYS FOR DEFENDANTS:                 See attached.

  LAW CLERK:                                Adrienne Dellinger

  COURT REPORTER:                           Shelly Holmes, CSR-TCRR

  COURTROOM DEPUTY:                         Jan Lockhart
  TIME          MINUTES
 10:00 a.m.   Court opened. Counsel announced ready for hearing. The Court heard argument on
              the Emergency MOTION for Temporary Restraining Order filed by Ericsson Inc.,
              Telefonaktiebolaget LM Ericsson (Dkt. No. 11). Mr. Stevenson argued on behalf of
              Plaintiffs. Mr. Arovas argued on behalf of Defendants.
 11:32 a.m.   Recess.
 11:46 a.m.   Court reconvened.
 12:32 p.m.   The Court took the matter under submission. Court adjourned.
